DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 02/21/2020.
Claims 1-20 are currently pending and have been examined.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0045] recites “The preparation timeframe arrival may occur when the customer is physical present within a GPS coordinate(s)” when it appears it should recite “The preparation timeframe arrival may occur when the customer is physically present within a GPS coordinate(s)”
Paragraph [0057] recites “Receiving the identity information (block 201)” when it appears it should recite “Receiving the identity information (block 202)” to match with Fig. 2
Paragraph [0069] recites “a controller 610”. Reference character 610 is used in the figures and elsewhere in the specification to represent a network interface.
Paragraph [0073] recites “the memory 514, 614” when it appears it should recite “the memory 512, 612” to match Figs. 5 and 6
Appropriate correction is required.
Claim Objections
The claims in this application do not commence on a separate sheet or electronic page in accordance with 37 CFR 1.52(b)(3) and 1.75(h). Appropriate correction is required in response to this action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving an order from a customer, preparing the order and giving the order to the customer in a delivery area. 
As an initial matter, claims 1-9 are to an order retrieval system (falling at least in the “machine” statutory category), claims 10-15 are to a method (falling at least into the “process” statutory category), and claims 16-20 are to a non-transitory, tangible computer-readable medium (falling at least into the “manufacture” statutory category). Therefore, claims 1-20 all fall within at least one of the statutory categories, and analysis proceed to step 2A.  
Claim 1 recites the concept of preparing and completing orders received from customers which is a certain method of organizing human activity including commercial interactions. Receive identity information associated with the customer; generate a menu comprising one or more items associated with a business; receive an order comprising at least one of the one or more items; transmit the identity information and the order to the business; detect an initial location associated with the customer; provide navigational directions from the initial location to a delivery zone; detect a preparation timeframe arrival of the customer; transmit the preparation timeframe arrival to the business; detect a delivery zone arrival of the customer; detect a delivery zone location of the customer; transmit the delivery zone arrival and the delivery zone location to the business; receive the identity information and the order; adjust a preparation timeframe; adjust the delivery zone; receive the preparation timeframe arrival; display a preparation timeframe arrival notification; receive the delivery zone arrival and the delivery zone location; display a delivery zone arrival notification and the delivery zone location; and complete the order all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an order retrieval system, a mobile computing device associated with a customer and a computing device associated with the business. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an order retrieval system, a mobile computing device associated with a customer and a computing device associated with the business amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-6 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 7 further limits the abstract idea of claim 1 while introducing the additional element of GPS coordinates. The claim does not integrate the abstract idea into a practical application because the element of GPS coordinates is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 further limits the abstract idea of claim 1 while introducing the additional elements of a printer connected to the computing device associated with the business, transmit the identity information and the order to the printer, receive the identity information and the order, and print at least one ticket comprising the identity information and the order. The claim does not integrate the abstract idea into a practical application because the element of a printer connected to the computing device associated with the business is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, and the elements of transmit the identity information and the order to the printer, receive the identity information and the order, and print at least one ticket comprising the identity information and the order are insignificant extra-solution activity. Adding these new additional elements into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. See MPEP 2106.05(g) for printing information being insignificant extra-solution activity. The additional elements are then re-evaluated at step 2B. However, the claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept, and the insignificant extra-solution activity is well-understood, routine and conventional. Specifically, the elements of “transmit the identity information and the order to the printer” and “receive the identity information and the order” are well-understood, routine and conventional per MPEP 2106.05(d) II. (“Receiving or transmitting data over a network” recognized by the courts to be well-understood, routine and conventional). Regarding the element of “print at least one ticket comprising the identity information and the order”, printing tickets is well-understood, routine and conventional per Tsukada (U.S. Pre-Grant Publication No. 2010/0039665, hereafter known as Tsukada). Specifically, Tsukada [0005] recites “Kitchen printers are commonly used in the kitchens of restaurants and bars, for example, for printing meal orders”. Well-understood, routine and conventional extra-solution activity also cannot provide an inventive concept or amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 9 further limits the abstract idea of claim 8 without adding any new additional elements. Therefore, by the analysis of claim 8 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 10 recites the concept of preparing and completing orders received from customers which is a certain method of organizing human activity including commercial interactions. A method for order retrieval, comprising: receiving identity information associated with the customer; generating a menu computing one or more items associated with the business; receiving an order comprising at least one of the one or more items; transmitting the identity information and the order to the business; detecting an initial location associated with the customer; providing navigational directions from the initial location to a delivery zone; detecting a preparation timeframe arrival of the customer; transmitting the preparation timeframe arrival to the business; detecting a delivery zone arrival of the customer; detecting a delivery zone location of the customer; transmitting the delivery zone arrival and the delivery zone location to the business; receiving the identity information and the order; adjusting a preparation timeframe; adjusting the delivery zone; receiving the preparation timeframe arrival; displaying a preparation timeframe arrival notification; receiving the delivery zone arrival and the delivery zone location; displaying a delivery zone arrival notification and the delivery zone location; and completing the order all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a mobile computing device associated with a customer and a computing device associated with the business. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a mobile computing device associated with a customer and a computing device associated with the business amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 11 further limits the abstract idea of claim 10 without adding any new additional elements. Therefore, by the analysis of claim 10 above, this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 12 further limits the abstract idea of claim 10 while introducing the additional element of GPS coordinates. The claim does not integrate the abstract idea into a practical application because the element of GPS coordinates is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 10 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 further limits the abstract idea of claim 10 while introducing the additional elements of providing a printer connected to the computing device associated with the business, transmitting the identity information and the order to the printer, receiving the identity information and the order, and printing at least one ticket. The claim does not integrate the abstract idea into a practical application because the element of providing a printer connected to the computing device associated with the business is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, and the elements of transmitting the identity information and the order to the printer, receiving the identity information and the order, and printing at least one ticket are insignificant extra-solution activity. Adding these new additional elements into the additional element from claim 10 still amounts to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. See MPEP 2106.05(g) for printing information being insignificant extra-solution activity. The additional elements are then re-evaluated at step 2B. However, the claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept, and the insignificant extra-solution activity is well-understood, routine and conventional. Specifically, the elements of “transmitting the identity information and the order to the printer” and “receiving the identity information and the order” are well-understood, routine and conventional per MPEP 2106.05(d) II. (“Receiving or transmitting data over a network” recognized by the courts to be well-understood, routine and conventional). Regarding the element of “printing at least one ticket”, printing tickets is well-understood, routine and conventional per Tsukada (U.S. Pre-Grant Publication No. 2010/0039665, hereafter known as Tsukada). Specifically, Tsukada [0005] recites “Kitchen printers are commonly used in the kitchens of restaurants and bars, for example, for printing meal orders”. Well-understood, routine and conventional extra-solution activity also cannot provide an inventive concept or amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 14 further limits the abstract idea of claim 13 without adding any new additional elements. Therefore, by the analysis of claim 13 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 15 further limits the abstract idea of claim 10 without adding any new additional elements. Therefore, by the analysis of claim 10 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 16 recites the concept of preparing and completing orders received from customers which is a certain method of organizing human activity including commercial interactions. Instructions, which, when executed, enable performance of a method comprising: receiving identifying information associated with the customer; generating a menu computing one or more items associated with the business; receiving an order comprising at least one of the one or more items; transmitting the order to the business; detecting an initial location associated with the customer; providing navigational directions to the delivery zone; detecting a preparation timeframe arrival of the customer; transmitting the preparation timeframe arrival to the business; detecting a delivery zone arrival of the customer; detecting a delivery zone location of the customer; transmitting the delivery zone arrival and the delivery zone location to the business; receiving the identifying information and the order; adjusting a preparation timeframe; adjusting the delivery zone; receiving the preparation timeframe arrival; displaying a preparation timeframe arrival notification; receiving the delivery zone arrival and the delivery zone location; displaying a delivery zone arrival notification and the delivery zone location; and completing the order all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory, tangible computer-readable medium having stored thereon computer-executable instructions, a customer mobile computing device, and a business computing device. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory, tangible computer-readable medium having stored thereon computer-executable instructions, a customer mobile computing device, and a business computing device amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 17 further limits the abstract idea of claim 16 without adding any new additional elements. Therefore, by the analysis of claim 16 above, this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 18 further limits the abstract idea of claim 16 while introducing the additional element of GPS coordinates. The claim does not integrate the abstract idea into a practical application because the element of GPS coordinates is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 16 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 19 further limits the abstract idea of claim 16 while introducing the additional elements of providing a printer connected to the business computing device, transmitting the identity information and the order to the printer, receiving the identity information and the order, and printing at least one ticket. The claim does not integrate the abstract idea into a practical application because the element of providing a printer connected to the business computing device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, and the elements of transmitting the identity information and the order to the printer, receiving the identity information and the order, and printing at least one ticket are insignificant extra-solution activity. Adding these new additional elements into the additional element from claim 16 still amounts to no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity. See MPEP 2106.05(g) for printing information being insignificant extra-solution activity. The additional elements are then re-evaluated at step 2B. However, the claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept, and the insignificant extra-solution activity is well-understood, routine and conventional. Specifically, the elements of “transmitting the identity information and the order to the printer” and “receiving the identity information and the order” are well-understood, routine and conventional per MPEP 2106.05(d) II. (“Receiving or transmitting data over a network” recognized by the courts to be well-understood, routine and conventional). Regarding the element of “printing at least one ticket”, printing tickets is well-understood, routine and conventional per Tsukada (U.S. Pre-Grant Publication No. 2010/0039665, hereafter known as Tsukada). Specifically, Tsukada [0005] recites “Kitchen printers are commonly used in the kitchens of restaurants and bars, for example, for printing meal orders”. Well-understood, routine and conventional extra-solution activity also cannot provide an inventive concept or amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 20 further limits the abstract idea of claim 19 without adding any new additional elements. Therefore, by the analysis of claim 19 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ducrou et al. (U.S. Patent No. 10,482,421; hereafter known as Ducrou) in view of Wilkinson et al. (U.S. Pre-Grant Publication No. 2018/0082251, hereafter known as Wilkinson) and Shan et al. (U.S. Pre-Grant Publication No. 2020/0057553, hereafter known as Shan).
Regarding claim 1, Ducrou teaches:
An order retrieval system, comprising: a mobile computing device associated with a customer, operative to receive identity information associated with the customer (see Fig. 1 and Col. 5 lines 19-20 "FIG. 1 illustrates a system 100 for expediting delivery of items ordered by a user at a pickup facility" for system overall, Col. 6 lines 38-45 "The user 128 may have one or more user devices 130. The user devices 130 may include, but are not limited to, smartphones, tablets, laptop computers, in-vehicle computer systems, desktop computers, portable product scanning devices, media devices, electronic (e-book) readers, personal fitness trackers, wearable computing devices, and so forth. The user device 130 may include a client application 132" for the user devices, and Col. 12 lines 16-26 "Association data 220 provides data indicative of a relationship between vehicle identification data 218 and a user identifier 222. The user identifier 222 is indicative of a user identity of the user 128...In some implementations, the association data 220 may be provided by the user 128" for receiving identification information)
receive an order comprising at least one of the one or more items (see Col. 2 lines 41-42 "A user may place an order for one or more items using an e-commerce website")
transmit the identity information and the order to the business (see Col. 6 lines 8-10 "The inventory management system 116 may receive order data 122 from another system. For example, the order data 122 may be received from an e-commerce server" for order transmitted to business system via e-commerce website server and see Col. 8 lines 63-65 "FIG. 2 illustrates diagrams 200 of data used by an inventory management system 116 to facilitate operation of the facility 102" including association data 220 which is provided by user per Col. 12 lines 16-26 for transmitting identity information)
detect an initial location associated with the customer (see Col. 7 lines 6-8 "Geolocation data 138 may be provided to the inventory management system 116 from one or more of sensors 118, user devices 130, and so forth" and Col. 9 lines 26-28 "The geolocation data 138, as described above, may comprise information indicative of a geographic location of one or more of the user 128, vehicle 108, or user device 130" user devices providing geolocation data to system throughout process, including initial geolocation)
detect a preparation timeframe arrival of the customer; transmit the preparation timeframe arrival to the business (see Col. 6 lines 44-48 "The user device 130 may include a client application 132. The client application 132 may be configured to receive geofence data 134. The geofence data 134 provides data indicative of one or more geographic boundaries 136" and Col. 7 lines 8-14 "the client application 132 may use the geofence data 134 to determine if the user device 130 has crossed the geographic boundary 136. Upon determining that the user device 130 has crossed the geographic boundary 136, the client application 132 may send geolocation data 138 indicative of this to the inventory management system 116")
a computing device associated with the business, operative to receive the identity information and the order (see Fig. 4 and Col. 8 lines 44-51 "The inventory management system 116 may be executed on one or more servers 148. The servers 148 may be configured to execute one or more modules or software applications associated with the inventory management system 116. While the servers 148 are illustrated in FIG. 1 as being in a location outside of the facility 102, in other implementations, at least a portion of the servers 148 may be located at the facility 102" for the device associated with the facility. See Col. 12 lines 16-35 "Association data 220 provides data indicative of a relationship between vehicle identification data 218 and a user identifier 222. The user identifier 222 is indicative of a user identity of the user 128...In some implementations, the association data 220 may be provided by the user 128...The inventory management system 116 may use the association data 220 to determine the identity of the user 128" for receiving identity information. See Col. 6 lines 8-10 "The inventory management system 116 may receive order data 122 from another system. For example, the order data 122 may be received from an e-commerce server" for receiving order data)
adjust a preparation timeframe (see Col. 6 line 64 - Col. 7 line 2 "the geographic boundary 136 may be varied based at least in part upon the congestion or usage of the facility 102. For example, during peak usage hours, the geographic boundary 136 may be extended to provide additional time for the staff of the facility 102 to prepare the staged order 126 for pick up")
receive the preparation timeframe arrival (see Col. 7 lines 8-14 "the client application 132 may use the geofence data 134 to determine if the user device 130 has crossed the geographic boundary 136. Upon determining that the user device 130 has crossed the geographic boundary 136, the client application 132 may send geolocation data 138 indicative of this to the inventory management system 116")
display a preparation timeframe arrival notification (see Col. 12 line 57 - Col. 13 line 2 "The inventory management system 116 may generate dispatch data 224. The dispatch data 224 may comprise information of use by the attendant 140 in delivering the staged orders 126 to the vehicle 108 at a parking space 106. In one implementation, the dispatch data 224 may be generated, at least in part, prospectively before arrival of the vehicle 108 at the facility 102. For example, the dispatch data 224 may be generated based on the geolocation data 138 indicating the vehicle 108 has crossed a geographic boundary 136 and is inbound to the facility 102. Initial dispatch data 224 may include the staging locations 124 within the staging area 114 that portions of the staged order 126 are to be retrieved from")
receive the delivery zone arrival and the delivery zone location (see Col. 10 line 60 - Col. 11 line 3 “The inventory management system 116 may receive or generate time of entry (TOE) data 214. The TOE data 214 indicates the entry to the facility 102 of the user 128, a vehicle 108 associated with the user 108, the user device 130, and so forth. For example, the TOE data 214 may be generated from a timestamp associated with image data 120(1) that depicts an image of the vehicle 108 entering the parking area 104. In another example, the TOE data 214 may be generated from an RFID reader configured to read an RFID tag on the vehicle 108 upon entering the parking area 104” for receiving delivery zone arrival and see Col. 27 lines 28-36 "At 902, the inventory management module 420 determines a parking space 106 associated with a user 128 and a staged order 126. In one implementation, the image processing module 428 may use image data 120(1) to determine which parking space 106 the vehicle 108 associated with the user identifier 222 has occupied. For example, the camera 118(1) may acquire an image of the vehicle 108 in a particular parking space 106" for receiving delivery zone location)
display a delivery zone arrival notification and the delivery zone location (see Fig. 9 dispatch data provided to attendant device 142 and Col. 27 lines 40-45 "dispatch data 224 is generated. For example, the inventory management module 420 may generate dispatch data 224 indicating which staging locations 124 within the staging area 114 to acquire the items 112 of the staged order 126 from. The dispatch data 224 may also indicate the parking space 106 that these items 112 are to be delivered to" for displaying a delivery zone arrival notification and delivery zone location of the received parking space)
and complete the order (see Col. 34 lines 15-17 "Based on the actual delivery data 228, block 1312, generates billing data 230 for an account associated with the user identifier 222 or the vehicle identification data 218" after the physical transfer is done the account of the user is billed for the items as part of completing the order)
Ducrou further teaches in at least Col. 7 lines 16-20 and Col. 9 lines 39-42 the user using a navigation system that is in communication with the system. As discussed above, Ducrou teaches placing an order through an e-commerce website. However, Ducrou does not explicitly teach that the user’s computing device generates a menu, provides navigational directions to a delivery zone, detects a delivery zone arrival and delivery zone location of the customer, or that the business computing device can adjust the delivery zone. Wilkinson teaches:
generate a menu comprising one or more items associated with a business (see [0025] "the order 104 may be suggested to a customer based on the customer's past purchase activity and customer preferences and as part of an effort to increase convenience to the customer. In this example, a server 108 may suggest an order 104 that includes one or more products that may be needed by the customer" and [0046] "the order may be a suggestion transmitted to the customer for consideration and acceptance" suggested items presented to user to pick order from)
provide navigational directions from the initial location to a delivery zone (see [0034] "the control circuit 110 may determine and transmit to the customer a route from the customer's location to the selected shopping facility. As addressed above, the control circuit 110 may interact with conventional street navigational software applications to determine the route")
detect a delivery zone arrival of the customer; detect a delivery zone location of the customer; transmit the delivery zone arrival and the delivery zone location to the business (see [0131] "it is contemplated that the customer may have a computing device 1006 with tracking software 1028 (such as GPS tracking software). For example, the system 1000 may be used in conjunction with systems 100, 300, 600, and 800 described above, in which permission may have been received to access tracking software 1028. The shopping facility 1032 may have been selected and notified that the customer intends to pick up the order 1004 (possibly within a certain time window), and the tracking software 1028 may be used to indicate the customer's approach or arrival at the shopping facility" tracking software detects the arrival of the user at the facility and provides a delivery zone location of the customer’s GPS location. Tracking software data including indication of arrival and GPS location communicated to the system)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wilkinson with Ducrou. As discussed above, Wilkinson states in [0025] that providing a menu of suggested items increases the convenience of the customer, specifically by being “able to eliminate or reduce one part of an individual's daily activity, thereby allowing the individual to focus on other matters requiring attention” (also from Wilkinson [0025]). Regarding the navigational directions, Wilkinson states in [0034] “this route calculation may be used to suggest a departure time for the customer so that the customer arrives at the selected shopping facility within the customer's desired pick up time window”. Thus, the customer would know when they would need to leave to meet the time windows of Ducrou. Regarding detecting delivery zone arrival, Wilkinson states in [0132] “This arrival information may be used to instruct assembly of the customer's order 1004”, similar to how the arrival detection in Ducrou is used to alert the attendant to bring out the customer’s order.
The combination of Ducrou and Wilkinson still does not explicitly teach the business computing device adjusting the delivery zone. However, Shan teaches:
adjust the delivery zone (see [0039] "By using the method provided in this embodiment, the user can flexibly perform zone configuration based on the electronic map. For example, in the take-out order business, a business owner can flexibly and reasonably define a delivery area based on the electronic map in real time" take-out business modifying a delivery area)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shan with the combination of Ducrou and Wilkinson. As Shan states in [0003] “For some specific business such as take-out services, however, the delivery area of the business may need to be manually defined offline…Therefore the business owner may not be able to flexibly set or modify the delivery area, which adversely affects the user experience of the business owner”. Shan further teaches that the flexibility taught in the [0039] citation above “improves the user experience” (also from Shan [0039]). Therefore, the additional flexibility and control over the delivery area provided to the business by Shan would improve the user experience of the businesses in the combination of Ducrou and Wilkinson. 
Regarding claim 2, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 1 above. Ducrou further teaches:
wherein the identity information comprises personal information and vehicular information (see Col. 12 lines 16-26 "Association data 220 provides data indicative of a relationship between vehicle identification data 218 and a user identifier 222. The user identifier 222 is indicative of a user identity of the user 128...In some implementations, the association data 220 may be provided by the user 128" user identifier personal information and vehicle identification data vehicular information)
Regarding claim 3, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 1 above. Ducrou further teaches:
wherein the business is a restaurant or a retail store (see Col. 2 lines 34-38 "While the retail storefront and the delivery methods offer some advantages, some users may find it advantageous to be able to utilize a pickup facility (facility) to accept physical custody of one or more items that have been ordered" even though the pickups do not occur at a storefront, the pickup facility and it's computing device are associated with a retail store)
Regarding claim 4, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 1 above. Ducrou further teaches:
wherein the preparation timeframe is adjusted based on a minimum amount of time needed for the business to prepare the order (see Col. 6 line 64 - Col. 7 line 2 "the geographic boundary 136 may be varied based at least in part upon the congestion or usage of the facility 102. For example, during peak usage hours, the geographic boundary 136 may be extended to provide additional time for the staff of the facility 102 to prepare the staged order 126 for pick up" when the facility is busy the minimum time needed to prepare orders increases)
Regarding claim 5, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 1 above. Ducrou and Wilkinson do not explicitly teach that the delivery zone is customizable by the business. However, Shan further teaches:
wherein the delivery zone is customizable by the business (see [0039] "By using the method provided in this embodiment, the user can flexibly perform zone configuration based on the electronic map. For example, in the take-out order business, a business owner can flexibly and reasonably define a delivery area based on the electronic map in real time")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shan with the combination of Ducrou and Wilkinson. As Shan states in [0003] “For some specific business such as take-out services, however, the delivery area of the business may need to be manually defined offline…Therefore the business owner may not be able to flexibly set or modify the delivery area, which adversely affects the user experience of the business owner”. Shan further teaches that the flexibility taught in the [0039] citation above “improves the user experience” (also from Shan [0039]). Therefore, the additional flexibility and control over the delivery area provided to the business by Shan would improve the user experience of the businesses in the combination of Ducrou and Wilkinson. 
Regarding claim 6, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 5 above. Ducrou further teaches:
wherein the delivery zone is a parking lot associated with the business (see Col. 5 lines 28-32 "The facility 102 may include a parking area 104 having one or more parking spaces 106(1), 106(2), . . . , 106(P). As used herein, letters enclosed by parenthesis such as “(P)” indicate an integer that may have a value greater than zero. The parking spaces 106 are sized to accept a vehicle 108")
Regarding claim 7, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 1 above. Ducrou further teaches that the delivery zone location is a parking space number in Col. 27 lines 28-36, and does not explicitly teach the delivery zone location as being GPS coordinates. However, Wilkinson teaches:
wherein the delivery zone location is one or more global positioning system (GPS) coordinates of the customer within the delivery zone (see [0131] "it is contemplated that the customer may have a computing device 1006 with tracking software 1028 (such as GPS tracking software). For example, the system 1000 may be used in conjunction with systems 100, 300, 600, and 800 described above, in which permission may have been received to access tracking software 1028. The shopping facility 1032 may have been selected and notified that the customer intends to pick up the order 1004 (possibly within a certain time window), and the tracking software 1028 may be used to indicate the customer's approach or arrival at the shopping facility" GPS coordinates when the vehicles arrives at the facility are the delivery zone location)
One of ordinary skill in the art would have recognized that applying the known technique of Wilkinson to the combination of Ducrou, Wilkinson and Shan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wilkinson to the teaching of the combination of Ducrou, Wilkinson and Shan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such GPS coordinates as the delivery zone location. Further, applying GPS coordinates as the delivery zone location to the combination of Ducrou, Wilkinson and Shan would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for more reliable delivery zone communication to the business device, as Ducrou states in Col. 12 lines 9-13 that “a character on the license plate may be obscured by dirt or glare, resulting in determination of an erroneous registration number 218(1) that corresponds to at least a portion of that actually present on the vehicle 108”. By using the GPS coordinates as a delivery zone location, the location of the customer and the identity of the customer could still be determined and provided to the attendant of Ducrou even if the sensors were not able to determine the vehicle. 
Regarding claim 10, Ducrou teaches:
A method for order retrieval, comprising providing a mobile computing device associated with a customer and a computing device associated with a business (see Figs. 7-9 for the overall method. See Col. 6 lines 38-45 "The user 128 may have one or more user devices 130. The user devices 130 may include, but are not limited to, smartphones, tablets, laptop computers, in-vehicle computer systems, desktop computers, portable product scanning devices, media devices, electronic (e-book) readers, personal fitness trackers, wearable computing devices, and so forth. The user device 130 may include a client application 132" for the user devices and Fig. 4 and Col. 8 lines 44-51 "The inventory management system 116 may be executed on one or more servers 148. The servers 148 may be configured to execute one or more modules or software applications associated with the inventory management system 116. While the servers 148 are illustrated in FIG. 1 as being in a location outside of the facility 102, in other implementations, at least a portion of the servers 148 may be located at the facility 102" for the device associated with the facility)
Regarding the remaining limitations of claim 10, please see the rejection of claim 1 above.
Regarding claim 11, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 10 above. Ducrou further teaches:
wherein adjusting the preparation timeframe further comprises determining a minimum amount of time needed for the business to prepare the order (see Col. 6 line 64 - Col. 7 line 2 "the geographic boundary 136 may be varied based at least in part upon the congestion or usage of the facility 102. For example, during peak usage hours, the geographic boundary 136 may be extended to provide additional time for the staff of the facility 102 to prepare the staged order 126 for pick up" when the facility is busy the minimum time needed to prepare orders increases and Col. 6 lines 54-58 "where it is desired to allow staff of the facility 102 five minutes to prepare a staged order 126 for delivery prior to arrival of the user 128, a geographic boundary 136 may be set at a distance corresponding to a five minute travel time to the facility 102" for determining a required preparation time)
Regarding claim 12, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 10 above. Ducrou and Wilkinson do not explicitly teach adjusting the delivery zone comprising receiving a customized map comprising one or more GPS coordinates. However, Shan further teaches:
wherein adjusting the delivery zone further comprises receiving a customized map, and wherein the customized map comprises one or more GPS coordinates (see [0039] "By using the method provided in this embodiment, the user can flexibly perform zone configuration based on the electronic map. For example, in the take-out order business, a business owner can flexibly and reasonably define a delivery area based on the electronic map in real time" for receiving a customized map. See [0033] "in a take-out order business, when defining a delivery area, an “object” may be a node, a line, or a zone" and [0047] "A single area datum may include at least one zone datum, and a single zone datum may include a plurality of node data. The node data may include: current coordinates of a node, coordinates of the node" for the map comprising coordinates of nodes)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shan with the combination of Ducrou and Wilkinson. As Shan states in [0003] “For some specific business such as take-out services, however, the delivery area of the business may need to be manually defined offline…Therefore the business owner may not be able to flexibly set or modify the delivery area, which adversely affects the user experience of the business owner”. Shan further teaches that the flexibility taught in the [0039] citation above “improves the user experience” (also from Shan [0039]). Therefore, the additional flexibility and control over the delivery area provided to the business by Shan would improve the user experience of the businesses in the combination of Ducrou and Wilkinson.
Regarding claim 15, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 10 above. Ducrou further teaches:
wherein completing the order further comprises charging the customer for the order (see Col. 34 lines 15-17 "Based on the actual delivery data 228, block 1312, generates billing data 230 for an account associated with the user identifier 222 or the vehicle identification data 218" after the physical transfer is done the account of the user is billed for the items as part of completing the order)
Regarding claim 16, Ducrou teaches:
A non-transitory, tangible computer-readable medium having stored thereon computer- executable instructions, which, when executed by a computer processor, enable performance of a method comprising (see Col. 38 lines 1-6 "Embodiments may be provided as a software program or computer program product including a non-transitory computer-readable storage medium having stored thereon instructions (in compressed or uncompressed form) that may be used to program a computer (or other electronic device) to perform processes or methods described herein")
providing a customer mobile computing device and a business computing device (see Col. 6 lines 38-45 "The user 128 may have one or more user devices 130. The user devices 130 may include, but are not limited to, smartphones, tablets, laptop computers, in-vehicle computer systems, desktop computers, portable product scanning devices, media devices, electronic (e-book) readers, personal fitness trackers, wearable computing devices, and so forth. The user device 130 may include a client application 132" for the user devices and Fig. 4 and Col. 8 lines 44-51 "The inventory management system 116 may be executed on one or more servers 148. The servers 148 may be configured to execute one or more modules or software applications associated with the inventory management system 116. While the servers 148 are illustrated in FIG. 1 as being in a location outside of the facility 102, in other implementations, at least a portion of the servers 148 may be located at the facility 102" for the device associated with the facility)
Regarding the remaining limitations of claim 16, see the rejection of claim 1 above.
Regarding claim 17, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 16 above. Regarding the limitations introduced claim 17, see the rejection of claim 11 above.
Regarding claim 18, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 16 above. Regarding the limitations introduced claim 18, see the rejection of claim 12 above.
Claims 8-9, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ducrou in view of Wilkinson and Shan, further in view of Checketts et al. (U.S. Pre-Grant Publication No. 2010/0211436, hereafter known as Checketts).
Regarding claim 8, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 1 above. Ducrou further teaches:
a printer connected to the computing device associated with the business (see Col. 14 lines 31-35 “the inventory management system 116 or other systems associated with the facility 102 may include any number and combination of input components, output components, and servers 148” for business device connected to output devices and Col. 18 lines 36-38 "Other output devices 302(T) may also be present at the facility 102. The other output devices 302(T) may include...document printers" for the output devices including a printer)
wherein the computing device is further operative to transmit the identity information and the order to the attendant device (see Col. 8 line 66 - Col. 9 line 3 "order data 122 provides information indicative of one or more items 112 that have been ordered by the user 128. The order data 122 may include information indicative of an item identifier, quantity, quality desired or grade, and so forth" order information includes the what/how many items as well as who is ordering. Also see Fig. 10 attendant device display with number of totes in the order and the identity information of vehicle/customer and Col. 29 lines 3-6 “the dispatch data 224, ETA data 212, user data 232, and so forth have been provided to the attendant device 142. The information is presented using one or more output devices 302”)
However, Ducrou is does not explicitly teach transmitting the identity and order information to the printer, the printer receiving the identity and order information, and the printer printing at least one ticket with the identity and order information. Wilkinson and Shan also do not explicitly teach these limitations. However, Checketts teaches:
wherein the computing device is further operative to transmit the identity information and the order to the printer, and wherein the printer is operative to receive the identity information and the order (see [0092] "the fulfillment executable 100 may also interact with a printer 106. The fulfillment executable 100, upon receipt of order information from the order routing module 102 may print a slip by the printer 106")
and print at least one ticket comprising the identity information and the order (see [0092] "the fulfillment executable 100 may also interact with a printer 106. The fulfillment executable 100, upon receipt of order information from the order routing module 102 may print a slip by the printer 106" print ticket with order information of Ducrou including identity of ordering customer and the number/type of items in the order itself)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of printing slips with identity and order information of Checketts for the transmission of identity and order information to attendant devices of the combination of Ducrou, Wilkinson and Shan. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 9, the combination of Ducrou, Wilkinson, Shan and Checketts teaches all of the limitations of claim 8 above. However, the combination of Ducrou, Wilkinson and Shan does not explicitly teach printing first and second tickets. Checketts further teaches:
wherein the at least one ticket comprises a first ticket and a second ticket, and wherein the first ticket comprises the identity information and a quantity of the one or more items, and the second ticket comprises the one or more items (see [0094] "The slip may be printed in duplicate. This permits a permanent copy to be retained by the fulfillment location, while the other operates as a traveler" Two tickets printed that are duplicates. As discussed in claim 8, the first ticket contains identity and item quantity information. Since the second ticket is the same, it contains at least the one or more items of the order)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine this teaching of Checketts with the combination of Ducrou, Wilkinson, Shan and Checketts. As Checketts states in [0095] “This permits a permanent copy to be retained by the fulfillment location, while the other operates as a traveler. The traveler slip may operate as a receipt for the customer… the traveler may actually go to the customer, attached to, or otherwise associated with the delivery container, but be removed after a check of the contents by the customer. The fulfillment person may then retrieve the slip copy and return it to the fulfillment location, thus verifying that the order as represented on the printed slip was fulfilled as requested, delivered as required, and checked out correctly. Thus, the "manufacturing traveler" of the food fulfillment or merchandise fulfillment operation verifies yet another quality control check by actual human reviewers”. Therefore, by applying printing duplicate tickets to the combination of Ducrou, Wilkinson, Shan and Checketts, the new combination would have a layer of quality control to ensure the customer is receiving the complete and correct order.
 Regarding claim 13, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 10 above. Regarding the limitations introduced claim 13, see the rejection of claim 8 above.
Regarding claim 14, the combination of Ducrou, Wilkinson, Shan and Checketts teaches all of the limitations of claim 13 above. Regarding the limitations introduced claim 14, see the rejection of claim 9 above.
Regarding claim 19, the combination of Ducrou, Wilkinson and Shan teaches all of the limitations of claim 16 above. Regarding the limitations introduced claim 19, see the rejection of claim 8 above.
Regarding claim 20, the combination of Ducrou, Wilkinson, Shan and Checketts teaches all of the limitations of claim 19 above. Regarding the limitations introduced claim 20, see the rejection of claim 9 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hapgood et al. (U.S. Pre-Grant Publication No. 2021/0216959) teaches using multiple time boundaries to trigger multiple actions to prepare an order for pickup
Shaffer et al. (U.S. Pre-Grant Publication No. 2019/0150536) teaches determining a pick-up order customer’s location in a delivery zone
Wallace et al. (U.S. Pre-Grant Publication No. 2020/0250737) teaches timing remote order preparation to match the arrival of the customer
Straw et al. (U.S. Pre-Grant Publication No. 2016/0275470) teaches a restaurant POS system that tracks customer location relative to the preparation time zone
Mimassi (U.S. Pre-Grant Publication No. 2021/0158407) teaches presenting menus from different restaurants for a pickup order and routing the customer to the restaurant whose item is selected by the customer
Agasti (U.S. Pre-Grant Publication No. 2014/0379529) teaches a customer mobile device determining the customer is in a pickup zone for a store
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628